This matter comes to us upon a writ of review. It is contended first that the evidence before the Industrial Accident Commission did not warrant a finding that G.W. Rollins sustained an injury by bumping his knee against a gate upon the ranch on which he was working, which injury caused a slight wound, followed by a severe infection. We shall not review the evidence here. [1] It is true that the nature of the injury, the facts and circumstances surrounding the same, and the symptoms which followed made it impossible to demonstrate, beyond the possibility of a doubt, the exact cause of the infection which resulted in most severe and lengthy illness for applicant Rollins. But such demonstration was not required. [2] There is medical testimony in the record sufficient to sustain the award and that being true, we are not concerned with the conflicting testimony introduced before the Commission. (Southern Pac. Co. v. Industrial Acc. Com.,177 Cal. 378 *Page 437 
[170 P. 820]; General Accident, etc., v. Industrial Acc.Com., 186 Cal. 653 [200 P. 419].)
The only other point raised is that the Industrial Accident Commission erred in allowing compensation after August 1, 1924, as it appears from the evidence that, upon that date, the applicant returned to his work at his regular wages. The respondent does not contest this claim and has attempted to correct the error by securing a stipulation from the applicant that the award should be modified so as to terminate the compensation allowed to applicant as of August 1, 1924. A modification of the order was made, accordingly, by the Industrial Accident Commission. This modification was made while an application for a writ of review was pending in this court, and petitioner is not satisfied as to its efficiency to effect its purpose, contending that the Industrial Accident Commission was without jurisdiction to make any effective modification of its judgment at that time. In order to place the matter beyond question and effectively carry out the expressed desire of all parties hereto and to do justice under the facts appearing in evidence, we modify the award of the Industrial Accident Commission entered herein on September 10, 1924, so as to terminate, on August 1, 1924, the disability compensation allowed to applicant, subject, however, to the continuing jurisdiction of the Industrial Accident Commission to make any further allowance under the powers given it by the Workmen's Compensation, Insurance and Safety Act that conditions in the future may warrant.
With such modification, the award of the Industrial Accident Commission is affirmed.
Nourse, J., and Sturtevant, J., concurred. *Page 438